Exhibit 10.3

SUBORDINATION AGREEMENT

This Subordination Agreement is made as of March 31, 2007 by and between the
undersigned (“Creditor”), and Comerica Bank (“Bank”).

Recitals

A.            COMMODORE RESOURCES (NEVADA), INC., LYRIS TECHNOLOGIES INC.,
UPTILT INC., MCC NEVADA, INC., CLICKTRACKS ANALYTICS, INC., ADMIRAL MANAGEMENT
COMPANY and J.L. HALSEY CORPORATION (each a “Borrower” and collectively,
“Borrowers”) have requested and/or obtained certain loans or other credit
accommodations from Bank which are or may be from time to time secured by all
assets and property of Borrowers.

B.            Creditor has extended loans or other credit accommodations to one
or more Borrowers, and/or may extend loans or other credit accommodations to one
or more Borrowers from time to time.

C.            In order to induce Bank to extend credit to Borrowers and, at any
time or from time to time, at Bank’s option, to make such further loans,
extensions of credit, or other accommodations to or for the account of
Borrowers, or to purchase or extend credit upon any instrument or writing in
respect of which a Borrower may be liable in any capacity, or to grant such
renewals or extension of any such loan, extension of credit, purchase, or other
accommodation as Bank may deem advisable, Creditor is willing to subordinate: 
(i) all of the Borrowers’ indebtedness and obligations to Creditor, whether
presently existing or arising in the future (the “Subordinated Debt”) to all of
the Borrowers’ indebtedness and obligations to Bank; and (ii) all of Creditor’s
security interests, if any, to all of Bank’s security interests in the
Borrowers’ property.

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:


1.             CREDITOR SUBORDINATES TO BANK ANY SECURITY INTEREST OR LIEN THAT
CREDITOR MAY HAVE IN ANY PROPERTY OF ANY OF THE BORROWERS.  NOTWITHSTANDING THE
RESPECTIVE DATES OF ATTACHMENT OR PERFECTION OF THE SECURITY INTEREST OF
CREDITOR AND THE SECURITY INTEREST OF BANK, THE SECURITY INTEREST OF BANK IN THE
COLLATERAL, AS DEFINED IN THAT CERTAIN LOAN AND SECURITY AGREEMENT DATED AS OF
OCTOBER 4, 2005, AS MAY SUBSEQUENTLY BE AMENDED FROM TIME TO TIME, INCLUDING BUT
NOT LIMITED TO BY THAT CERTAIN FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
DATED AS OF APRIL 25, 2006,  THAT CERTAIN SECOND AMENDMENT TO LOAN AND SECURITY
AGREEMENT DATED AS OF AUGUST 18, 2006, THAT CERTAIN THIRD AMENDMENT TO LOAN AND
SECURITY AGREEMENT DATED AS OF NOVEMBER 30, 2006, THAT CERTAIN FOURTH AMENDMENT
TO LOAN AND SECURITY AGREEMENT DATED AS OF JANUARY 30, 2007 AND THAT CERTAIN
FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT DATED AS OF MARCH 31, 2007 (THE
“LOAN AGREEMENT”), SHALL AT ALL TIMES BE PRIOR TO THE SECURITY INTEREST OF
CREDITOR.


2.             ALL SUBORDINATED DEBT IS SUBORDINATED IN RIGHT OF PAYMENT TO ALL
OBLIGATIONS OF THE BORROWERS TO BANK NOW EXISTING OR HEREAFTER ARISING, TOGETHER
WITH ALL COSTS OF COLLECTING SUCH OBLIGATIONS (INCLUDING ATTORNEYS’ FEES),
INCLUDING, WITHOUT LIMITATION, ALL INTEREST ACCRUING AFTER THE COMMENCEMENT BY
OR AGAINST A BORROWER OF ANY BANKRUPTCY, REORGANIZATION OR SIMILAR PROCEEDING,
AND ALL OBLIGATIONS UNDER THE SECURITY AGREEMENTS (THE “SENIOR DEBT”).


3.             CREDITOR WILL NOT DEMAND OR RECEIVE FROM A BORROWER (AND NO
BORROWER WILL PAY TO CREDITOR) ALL OR ANY PART OF THE SUBORDINATED DEBT, BY WAY
OF PAYMENT, PREPAYMENT, SETOFF, LAWSUIT OR OTHERWISE, NOR WILL CREDITOR EXERCISE
ANY REMEDY WITH RESPECT TO THE COLLATERAL, NOR WILL CREDITOR COMMENCE, OR CAUSE
TO COMMENCE, PROSECUTE OR PARTICIPATE IN ANY ADMINISTRATIVE, LEGAL OR EQUITABLE
ACTION AGAINST A BORROWER, FOR SO LONG AS ANY PORTION OF THE SENIOR DEBT REMAINS
OUTSTANDING.  NOTWITHSTANDING THE FOREGOING, CREDITOR SHALL BE ENTITLED TO
RECEIVE EACH REGULARLY SCHEDULED PAYMENT OF PRINCIPAL AND INTEREST UNDER AND IN
STRICT ACCORDANCE WITH THE TERMS AND CONDITIONS OF THAT CERTAIN PROMISSORY NOTE
MADE BY COMMODORE RESOURCES (NEVADA), INC. IN FAVOR OF CREDITOR, IN THE ORIGINAL
PRINCIPAL AMOUNT OF FIVE MILLION SIX HUNDRED THOUSAND DOLLARS ($5,600,000) DATED
AS OF MARCH 31, 2007, PROVIDED THAT NO EVENT OF DEFAULT (AS DEFINED IN THE LOAN
AGREEMENT) HAS OCCURRED UNDER THE LOAN AGREEMENT WHICH IS CONTINUING OR WOULD
EXIST IMMEDIATELY AFTER GIVING EFFECT TO SUCH PAYMENT.


--------------------------------------------------------------------------------



4.             CREDITOR SHALL PROMPTLY DELIVER TO BANK IN THE FORM RECEIVED
(EXCEPT FOR ENDORSEMENT OR ASSIGNMENT BY CREDITOR WHERE REQUIRED BY BANK) FOR
APPLICATION TO THE SENIOR DEBT ANY PAYMENT, DISTRIBUTION, SECURITY OR PROCEEDS
RECEIVED BY CREDITOR WITH RESPECT TO THE SUBORDINATED DEBT OTHER THAN IN
ACCORDANCE WITH THIS AGREEMENT.


5.             IN THE EVENT OF A BORROWER’S INSOLVENCY, REORGANIZATION OR ANY
CASE OR PROCEEDING UNDER ANY BANKRUPTCY OR INSOLVENCY LAW OR LAWS RELATING TO
THE RELIEF OF DEBTORS, THESE PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT,
AND BANK’S CLAIMS AGAINST SUCH BORROWER AND THE ESTATE OF SUCH BORROWER SHALL BE
PAID IN FULL BEFORE ANY PAYMENT IS MADE TO CREDITOR.


6.             FOR SO LONG AS ANY OF THE SENIOR DEBT REMAINS UNPAID, CREDITOR
IRREVOCABLY APPOINTS BANK AS CREDITOR’S ATTORNEY-IN-FACT, AND GRANTS TO BANK A
POWER OF ATTORNEY WITH FULL POWER OF SUBSTITUTION, IN THE NAME OF CREDITOR OR IN
THE NAME OF BANK, FOR THE USE AND BENEFIT OF BANK, WITHOUT NOTICE TO CREDITOR,
TO PERFORM AT BANK’S OPTION THE FOLLOWING ACTS IN ANY BANKRUPTCY, INSOLVENCY OR
SIMILAR PROCEEDING INVOLVING BORROWER:


(I)            TO FILE THE APPROPRIATE CLAIM OR CLAIMS IN RESPECT OF THE
SUBORDINATED DEBT ON BEHALF OF CREDITOR IF CREDITOR DOES NOT DO SO PRIOR TO 30
DAYS BEFORE THE EXPIRATION OF THE TIME TO FILE CLAIMS IN SUCH PROCEEDING AND IF
BANK ELECTS, IN ITS SOLE DISCRETION, TO FILE SUCH CLAIM OR CLAIMS; AND


(II)           TO ACCEPT OR REJECT ANY PLAN OF REORGANIZATION OR ARRANGEMENT ON
BEHALF OF CREDITOR AND TO OTHERWISE VOTE CREDITOR’S CLAIMS IN RESPECT OF ANY
SUBORDINATED DEBT IN ANY MANNER THAT BANK DEEMS APPROPRIATE FOR THE ENFORCEMENT
OF ITS RIGHTS HEREUNDER.


7.             CREDITOR SHALL IMMEDIATELY AFFIX A LEGEND TO THE INSTRUMENTS
EVIDENCING THE SUBORDINATED DEBT STATING THAT THE INSTRUMENTS ARE SUBJECT TO THE
TERMS OF THIS AGREEMENT.  NO AMENDMENT OF THE DOCUMENTS EVIDENCING OR RELATING
TO THE SUBORDINATED DEBT SHALL DIRECTLY OR INDIRECTLY MODIFY THE PROVISIONS OF
THIS AGREEMENT IN ANY MANNER WHICH MIGHT TERMINATE OR IMPAIR THE SUBORDINATION
OF THE SUBORDINATED DEBT OR THE SUBORDINATION OF THE SECURITY INTEREST OR LIEN
THAT CREDITOR MAY HAVE IN ANY PROPERTY OF A BORROWER.  BY WAY OF EXAMPLE, SUCH
INSTRUMENTS SHALL NOT BE AMENDED TO (I) INCREASE THE RATE OF INTEREST WITH
RESPECT TO THE SUBORDINATED DEBT, OR (II) ACCELERATE THE PAYMENT OF THE
PRINCIPAL OR INTEREST OR ANY OTHER PORTION OF THE SUBORDINATED DEBT.


8.             THIS AGREEMENT SHALL REMAIN EFFECTIVE FOR SO LONG AS THE
BORROWERS OWE ANY AMOUNTS TO BANK UNDER THE LOAN AGREEMENT, THE GUARANTY, THE
THIRD PARTY SECURITY AGREEMENT OR OTHERWISE.  IF, AT ANY TIME AFTER PAYMENT IN
FULL OF THE SENIOR DEBT ANY PAYMENTS OF THE SENIOR DEBT MUST BE DISGORGED BY
BANK FOR ANY REASON (INCLUDING, WITHOUT LIMITATION, THE BANKRUPTCY OF A
BORROWER), THIS AGREEMENT AND THE RELATIVE RIGHTS AND PRIORITIES SET FORTH
HEREIN SHALL BE REINSTATED AS TO ALL SUCH DISGORGED PAYMENTS AS THOUGH SUCH
PAYMENTS HAD NOT BEEN MADE AND CREDITOR SHALL IMMEDIATELY PAY OVER TO BANK ALL
PAYMENTS RECEIVED WITH RESPECT TO THE SUBORDINATED DEBT TO THE EXTENT THAT SUCH
PAYMENTS WOULD HAVE BEEN PROHIBITED HEREUNDER.  AT ANY TIME AND FROM TIME TO
TIME, WITHOUT NOTICE TO CREDITOR, BANK MAY TAKE SUCH ACTIONS WITH RESPECT TO THE
SENIOR DEBT AS BANK, IN ITS SOLE DISCRETION, MAY DEEM APPROPRIATE, INCLUDING,
WITHOUT LIMITATION, TERMINATING ADVANCES TO BORROWERS, INCREASING THE PRINCIPAL
AMOUNT, EXTENDING THE TIME OF PAYMENT, INCREASING APPLICABLE INTEREST RATES,
RENEWING, COMPROMISING OR OTHERWISE AMENDING THE TERMS OF ANY DOCUMENTS
AFFECTING THE SENIOR DEBT AND ANY COLLATERAL SECURING THE SENIOR DEBT, AND
ENFORCING OR FAILING TO ENFORCE ANY RIGHTS AGAINST A BORROWER OR ANY OTHER
PERSON.  NO SUCH ACTION OR INACTION SHALL IMPAIR OR OTHERWISE AFFECT BANK’S
RIGHTS HEREUNDER.  CREDITOR WAIVES THE BENEFITS, IF ANY, OF CIVIL CODE SECTIONS
2809, 2810, 2819, 2845, 2847, 2848, 2849, 2850, 2899 AND 3433.


9.             THIS AGREEMENT SHALL BIND ANY SUCCESSORS OR ASSIGNEES OF CREDITOR
AND SHALL BENEFIT ANY SUCCESSORS OR ASSIGNS OF BANK.  THIS AGREEMENT IS SOLELY
FOR THE BENEFIT OF CREDITOR AND BANK AND NOT FOR THE BENEFIT OF THE BORROWERS OR
ANY OTHER PARTY.  CREDITOR FURTHER AGREES THAT IF A BORROWER IS IN THE PROCESS
OF REFINANCING A PORTION OF THE SENIOR DEBT WITH A NEW LENDER, AND IF BANK MAKES
A REQUEST OF CREDITOR, CREDITOR SHALL AGREE TO ENTER INTO A NEW SUBORDINATION
AGREEMENT WITH THE NEW LENDER ON SUBSTANTIALLY THE TERMS AND CONDITIONS OF THIS
AGREEMENT.


10.           THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, EACH
OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL CONSTITUTE
ONE INSTRUMENT.


--------------------------------------------------------------------------------



11.           CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law.  Each of Creditor and Bank hereby submits to the exclusive
jurisdiction of the state and Federal courts located in the County of Santa
Clara, State of California.  THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL
BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN
CIRCUMSTANCES.  TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS, HIS OR HER CHOICE,
KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY
RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN THE
UNDERSIGNED PARTIES.


12.           REFERENCE PROVISION.

In the event the Jury Trial Waiver set forth above is not enforceable, the
parties elect to proceed under this Judicial Reference Provision.

12.1         Mechanics.

(a)           With the exception of the items specified in clause (b), below,
any controversy, dispute or claim (each, a “Claim”) between the parties arising
out of or relating to this Agreement or any other document, instrument or
agreement between the undersigned parties (collectively in this Section, the
“Comerica Documents”), will be resolved by a reference proceeding in California
in accordance with the provisions of Sections 638 et seq. of the California Code
of Civil Procedure (“CCP”), or their successor sections, which shall constitute
the exclusive remedy for the resolution of any Claim, including whether the
Claim is subject to the reference proceeding. Except as otherwise provided in
the Comerica Documents, venue for the reference proceeding will be in the state
or federal court in the county or district where the real property involved in
the action, if any, is located or in the state or federal court in the county or
district where venue is otherwise appropriate under applicable law (the
“Court”).

(b)           The matters that shall not be subject to a reference are the
following: (i) nonjudicial foreclosure of any security interests in real or
personal property, (ii) exercise of self-help remedies (including, without
limitation, set-off), (iii) appointment of a receiver and (iv) temporary,
provisional or ancillary remedies (including, without limitation, writs of
attachment, writs of possession, temporary restraining orders or preliminary
injunctions). This reference provision does not limit the right of any party to
exercise or oppose any of the rights and remedies described in clauses (i) and
(ii) or to seek or oppose from a court of competent jurisdiction any of the
items described in clauses (iii) and (iv). The exercise of, or opposition to,
any of those items does not waive the right of any party to a reference pursuant
to this reference provision as provided herein.

(c)           The referee shall be a retired judge or justice selected by mutual
written agreement of the parties. If the parties do not agree within ten (10)
days of a written request to do so by any party, then, upon request of any
party, the referee shall be selected by the Presiding Judge of the Court (or his
or her representative). A request for appointment of a referee may be heard on
an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted.  Pursuant to CCP § 170.6, each
party shall have one peremptory challenge to the referee selected by the
Presiding Judge of the Court (or his or her representative).

(d)           The parties agree that time is of the essence in conducting the
reference proceedings. Accordingly, the referee shall be requested, subject to
change in the time periods specified herein for good cause shown, to (i) set the
matter for a status and trial-setting conference within fifteen (15) days after
the date of selection of the referee, (ii) if practicable, try all issues of law
or fact within one hundred twenty (120) days after the date of the conference
and (iii) report a statement of decision within twenty (20) days after the
matter has been submitted for decision.


--------------------------------------------------------------------------------


(e)           The referee will have power to expand or limit the amount and
duration of discovery.  The referee may set or extend discovery deadlines or
cutoffs for good cause, including a party’s failure to provide requested
discovery for any reason whatsoever. Unless otherwise ordered based upon good
cause shown, no party shall be entitled to “priority” in conducting discovery,
depositions may be taken by either party upon seven (7) days written notice, and
all other discovery shall be responded to within fifteen (15) days after
service. All disputes relating to discovery which cannot be resolved by the
parties shall be submitted to the referee whose decision shall be final and
binding.

12.2         Procedures.  Except as expressly set forth herein, the referee
shall determine the manner in which the reference proceeding is conducted
including the time and place of hearings, the order of presentation of evidence,
and all other questions that arise with respect to the course of the reference
proceeding.  All proceedings and hearings conducted before the referee, except
for trial, shall be conducted without a court reporter, except that when any
party so requests, a court reporter will be used at any hearing conducted before
the referee, and the referee will be provided a courtesy copy of the transcript.
The party making such a request shall have the obligation to arrange for and pay
the court reporter. Subject to the referee’s power to award costs to the
prevailing party, the parties will equally share the cost of the referee and the
court reporter at trial.

12.3         Application of Law.  The referee shall be required to determine all
issues in accordance with existing case law and the statutory laws of the State
of California. The rules of evidence applicable to proceedings at law in the
State of California will be applicable to the reference proceeding. The referee
shall be empowered to enter equitable as well as legal relief, enter equitable
orders that will be binding on the parties and rule on any motion which would be
authorized in a court proceeding, including without limitation motions for
summary judgment or summary adjudication. The referee shall issue a decision at
the close of the reference proceeding which disposes of all claims of the
parties that are the subject of the reference.  Pursuant to CCP § 644, such
decision shall be entered by the Court as a judgment or an order in the same
manner as if the action had been tried by the Court and any such decision will
be final, binding and conclusive.  The parties reserve the right to appeal from
the final judgment or order or from any appealable decision or order entered by
the referee.  The parties reserve the right to findings of fact, conclusions of
laws, a written statement of decision, and the right to move for a new trial or
a different judgment, which new trial, if granted, is also to be a reference
proceeding under this provision.

12.4         Repeal.  If the enabling legislation which provides for appointment
of a referee is repealed (and no successor statute is enacted), any dispute
between the parties that would otherwise be determined by reference procedure
will be resolved and determined by arbitration.   The arbitration will be
conducted by a retired judge or justice, in accordance with the California
Arbitration Act §1280 through §1294.2 of the CCP as amended from time to time.
The limitations with respect to discovery set forth above shall apply to any
such arbitration proceeding.

12.5         THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES
AND CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE
AND NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT)
WITH COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND
VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS
REFERENCE PROVISION WILL APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR
AMONG THEM ARISING OUT OF OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER
COMERICA DOCUMENTS.


13.           THIS AGREEMENT REPRESENTS THE ENTIRE AGREEMENT WITH RESPECT TO THE
SUBJECT MATTER HEREOF, AND SUPERSEDES ALL PRIOR NEGOTIATIONS, AGREEMENTS AND
COMMITMENTS.  CREDITOR IS NOT RELYING ON ANY REPRESENTATIONS BY BANK OR BORROWER
IN ENTERING INTO THIS AGREEMENT, AND CREDITOR HAS KEPT AND WILL CONTINUE TO KEEP
ITSELF FULLY APPRISED OF THE FINANCIAL AND OTHER CONDITION OF BORROWER.  THIS
AGREEMENT MAY BE AMENDED ONLY BY WRITTEN INSTRUMENT SIGNED BY CREDITOR AND BANK.


14.           IN THE EVENT OF ANY LEGAL ACTION TO ENFORCE THE RIGHTS OF A PARTY
UNDER THIS AGREEMENT, THE PARTY PREVAILING IN SUCH ACTION SHALL BE ENTITLED, IN
ADDITION TO SUCH OTHER RELIEF AS MAY BE GRANTED, ALL REASONABLE COSTS AND
EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES, INCURRED IN SUCH ACTION.


--------------------------------------------------------------------------------



15.           THIS AGREEMENT REPRESENTS THE ENTIRE AGREEMENT WITH RESPECT TO THE
SUBJECT MATTER HEREOF, AND SUPERSEDES ALL PRIOR NEGOTIATIONS, AGREEMENTS AND
COMMITMENTS.  CREDITOR IS NOT RELYING ON ANY REPRESENTATIONS BY BANK OR THE
BORROWERS IN ENTERING INTO THIS AGREEMENT, AND CREDITOR HAS KEPT AND WILL
CONTINUE TO KEEP ITSELF FULLY APPRISED OF THE FINANCIAL AND OTHER CONDITION OF
THE BORROWERS.  THIS AGREEMENT MAY BE AMENDED ONLY BY WRITTEN INSTRUMENT SIGNED
BY CREDITOR AND BANK.


16.           IN THE EVENT OF ANY LEGAL ACTION TO ENFORCE THE RIGHTS OF A PARTY
UNDER THIS AGREEMENT, THE PARTY PREVAILING IN SUCH ACTION SHALL BE ENTITLED, IN
ADDITION TO SUCH OTHER RELIEF AS MAY BE GRANTED, ALL REASONABLE COSTS AND
EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES, INCURRED IN SUCH ACTION.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

“Creditor”

 

 

 

 

 

THE JOHN BUCKMAN AND JAN HANFORD TRUST

 

 

 

 

 

/s/John Buckman

 

 

 

 

 

“Bank”

 

 

 

 

COMERICA BANK

 

 

 

 

By:

 /s/Philip Koblis

 

 

 

 

Title:

First Vice President

 

The undersigned approves of the terms of this Agreement.

“Borrowers”

 

 

 

COMMODORE RESOURCES (NEVADA), INC.

 

 

 

By:

/s/Richard A. McDonald

 

 

 

 

Title:

 President

 

 

 

 

 

 

 

LYRIS TECHNOLOGIES INC.

 

 

 

By:

/s/Luis Rivera

 

 

 

 

Title:

CEO & President

 

 

 

 

 

 

 

UPTILT RESOURCES INC.

 

 

 

 

By:

/s/Luis Rivera

 

 

 

 

Title:

CEO & President

 


--------------------------------------------------------------------------------


 

MCC NEVADA, INC.

 

 

 

 

By:

/s/ Richard A. McDonald

 

 

 

 

Title:

Secretary & Treasurer

 

 

 

 

 

 

 

CLICKTRACKS ANALYTICS, INC.

 

 

 

 

By:

/s/Luis Rivera

 

 

 

 

Title:

Secretary & Treasurer

 

 

 

 

 

 

 

J.L. HALSEY CORPORATION

 

 

 

 

By:

/s/Luis Rivera

 

 

 

 

Title:

CEO & President

 

 

 

 

 

 

 

ADMIRAL MANAGEMENT COMPANY

 

 

 

 

By:

s/ Richard A. McDonald

 

 

 

 

Title:

Secretary & Treasurer

 


--------------------------------------------------------------------------------